DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Specification
The title of the invention, “DATA PIPELINE CONTROLLER”, is not descriptive.  The examiner requests a new title that is clearly indicative of the invention to which the claims are directed.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 19-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: 
The claims are directed to a process. The claimed process is comprising of instructions for transferring batch and streaming data via communications networks, to generate a data schema for a type of data pipeline component and storing an ontology and the data schema for the type of data pipeline component in a catalog of data pipeline component types.. 
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 19 and 20 are directed to an abstract idea without significantly more. The claims recite obtaining/reading a first ontology, i.e. topology or hierarchy, of some information of input data, which can be fairly viewed as some information associated/inter-related with some type of a relationship, for which a person can mentally read some information and be able to process such  relationships.  Further, the claim continues with the concept of mapping this input information to a second type of an ontology/relationship/hierarchy, which is again a mental process that a person can perform given the details of such mapping hierarchy. Further, the claim continues with the concept of using a schema, i.e. some information structure, that this person can use to apply against the information at hand.  Finally, the claim concludes with the step of adding/including the information of this mapped data to a collection of information based on some structure, which is again merely dealing with mental process, and if need this person can use a pencil and paper to perform such mental steps. 
Such a process of obtaining information, analyzing and mapping this information to some structure, and taking an action(s) with this information based on the analysis/mapping of this information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claims recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. The aforementioned claim(s) recites the following extra solution activities: “obtaining”, “providing” and “adding”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).  
The additional element(s) recited in the claims are “processing system”, “processor” and “a non-transitory computer-readable storage medium”.  The additional elements of using a computer to receive data and manipulate data are steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see MPEP 2106.05(f).
Step 2B:  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the limitations of obtaining information, analyzing and mapping this information to some structure, and taking an action(s) with this information based on the analysis/mapping of this information, these steps are  considered to be generic and well-understood routine in computing technology. The processor, processing system and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.  
Additionally, the aforementioned claim(s) recites the following additional solution activities: “obtaining”, “providing”, and “adding”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  Therefore, the method of claim 1 (and independent claims 19 and 20), present steps that are directed towards an abstract idea.  These steps cannot improve computer functionality as the claim(s) is directed towards an abstract idea and abstract idea cannot improve computer functionality.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of “Abstract Ideas.”  Accordingly, the claim recites abstract ideas.  
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of obtaining information, analyzing and mapping this information to some structure, and taking an action(s) with this information based on the analysis/mapping of this information is nothing more than an abstract idea.  The claim recites the additional limitations of “presenting the template to an operator”.  This additional limitation elaborates on the abstract idea described above where a person now would analyze some information to presented to him/her, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recite the additional limitations of “obtaining an approval of the operator to deploy the template as the first data schema”, at this step the user examines the information at hand and decides to take an action, which is again a mental process with an additional limitation that is considered an extra solution activity, i.e. “deploy” the template to that of applying the change that user just analyzed.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitations of “obtaining at least one change to the template from the operator; and changing the template in accordance with the at least one change, wherein the first data schema that is stored in the catalog of data pipeline component types comprises the template that is changed”.  Again, at this step the user further decides on a change to this information and take an action accordingly, which is again a mental process with an additional limitation that is considered an extra solution activity, i.e. “storing” the information.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite the additional limitations of “… the congruence is based upon a number of matches between at least one of: classes, properties, or class restrictions of the first ontology and at least one of: classes, properties, or class restrictions of the second ontology”.  Again, at this step, the claim recites a broad concept of a matching criteria that requires merely a mental process to make such judgment. 
Claim 6 is dependent on claim 5 and includes all the limitations of claim 5.  The claim recite the additional limitations of “determining a similarity between the second type of data pipeline component and the first type of data pipeline component, wherein the similarity is based upon a congruence between the first ontology of the first type of data pipeline component and the second ontology of the second type of data pipeline component”.  At this step, determining a similarity between pieces of information is again a mental process.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 6.  The claim recite the additional limitations of “determining that a measure of the congruence between the first ontology and the second ontology exceeds measures of congruencies between the first ontology and a plurality of other ontologies of a plurality of other types of data pipeline components stored in the catalog.”  At this step, determining a similarity between pieces of information and comparing this similarity to a certain measure against other information at hand is also a process that can fairly be performed using a pen and paper, hence consider a mental process.

Independent claims 19 and 20 recite similar limitations to claim 1 and therefore rejected  for the same reasons as explained above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent (US 7,809,672 B1) issued to Tenorio (hereinafter as “TENORIO”), and in view of US Patent (US 9,922,108 B1) issued to Meiklejohn et al. (hereinafter as “MEIKLEJOHN”).

Regarding claim 1, TENORIO teaches a method comprising: 
obtaining, by a processing system including at least one processor, a first ontology of a first type of data pipeline component (TENORIO Fig. 5, Col. 11, line (21): “FIG. 5 illustrates an example method for translating between different schemas. The method begins at step 160 when mapping module 37 of translation tool 36 (or any other appropriate component used for schema translation) receives information regarding a source schema (such as schema 70) that is to be translated to a target schema (such as schema 80). This information may include, but is not limited to, the taxonomy and ontology of the source schema, ...”, 
the examiner notes that the received source ontology information to that of a first ontology of data pipeline) ;
mapping, by the processing system, the first ontology to a second ontology for a second type of data pipeline component that is stored in a catalog of data pipeline component types (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used. At step 166, mapping module 37 (or ontology generation module 38) associates the ontology of each source class with its associated target class or classes, ... Mapping module 37 also associates the pointers associated with each source class to the associated target class at step 168. Therefore, if a buyer 20 selects a particular target class and performs a search for products categorized in that class, the seller databases 32 and/or repository 34 including product data for these products will be searched”, 
the examiner notes that the mapping from a source schema to a target schema to that of mapping the first ontology to a second ontology, wherein the seller databases/repository to that of a catalog of data component types);
providing, by the processing system, a second data schema for the second type of data pipeline component as a template for a first data schema for the first type of data pipeline component (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used”, the examiner notes that the user engagement in “dragging and dropping” the classes from the source schema to the target schema to that of providing a second data schema for the first type of data component).

However, TENORIO does not explicitly teach adding, by the processing system, the first type of data pipeline component to the catalog of data pipeline component types, wherein the adding comprises storing the first ontology and the first data schema for the first type of data pipeline component in the catalog of data pipeline component types.
But, MEIKLEJOHN teaches adding, by the processing system, the first type of data pipeline component to the catalog of data pipeline component types, wherein the adding comprises storing the first ontology and the first data schema for the first type of data pipeline component in the catalog of data pipeline component types (MEIKLEJOHN Fig. 1, Col. 4, line (51): “…, the ontology of the object based data system may define the way in which data is organized in the object based data system. The ontology defines the types of objects that may be stored and the components of the defined data objects 101 as well as the manner in which the defined data objects may link to one another via data links 105.”; and
Col. 5, line (4): “Tabular data system 201 may include a system configured to provide tools and functions for handling an origin data set 210, including the entry, manipulation, modification, visualization, access, storage, deletion, and other functions with respect to the tabular based data contained therein.”; and
Col. 12, line (8): “The ontology and data of the target data set 212 may be compared by visualization comparison engine 208 to the ontologies and data associated with the stored visualization templates.”; and
Fig. 4, Col. 13, lines (56): “…, data transformation process 400 may include obtaining an origin data set 210 and a target data set ontology. Tabular data system 201 may import or otherwise obtain origin data set 210. The user may engage or activate data modeling service 202 to operate in conjunction with tabular data system 201. As a step in activating data modeling service 202, the user may select, import, or otherwise add a target data set ontology to the data modeling service 202 environment. The target data set ontology may be selected by a user from a catalog or menu of optional ontologies, may be imported from a remote location, and/or may be obtained via any other suitable methods.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TENORIO (disclosing data schema and ontology classification methods) to include the teachings of MEIKLEJOHN (disclosing methods for facilitating data transformation) and arrive at a method to manage datasets transformation of multiple data sources .  One of ordinary skill in the art would have been motivated to make this combination because by performing such transformation techniques, thereby providing system users with an efficient means to perform data analysis and manipulation to obtain reliable and effective data transformation, as also recognized by (MEIKLEJOHN, Abstract, Col. 1 – Col. 2). In addition, the references of TENORIO and MEIKLEJOHN teach features that are directed to analogous art and they are directed to the same field of endeavor of datasets transformation processing.  

Regarding claim 2, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 1.  Further,  TENORIO teaches comprising: presenting the template to an operator (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used”).  

Regarding claim 3, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 2.  Further,  TENORIO teaches comprising: obtaining an approval of the operator to deploy the template as the first data schema (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used”).  

Regarding claim 4, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 2.  Further, MEIKLEJOHN teaches comprising: 
obtaining at least one change to the template from the operator (MEIKLEJOHN Fig. 2, Col. 8, line (24): “After selection of a visualization template through the use of visualization comparison engine 208, the user may access visualization system 209. Visualization system 209 may receive the selected visualization template and target data set 212. Visualization system 209 may provide a user with tools to modify, add to, reduce, and/or otherwise alter the selected visualization template to produce visualizations based on target data set 212. Visualization system 209 may provide such tools through a graphic and/or point and click style interface.”); and 
changing the template in accordance with the at least one change, wherein the first data schema that is stored in the catalog of data pipeline component types comprises the template that is changed (MEIKLEJOHN Fig. 2, Col. 8, line (24): “After selection of a visualization template through the use of visualization comparison engine 208, the user may access visualization system 209. Visualization system 209 may receive the selected visualization template and target data set 212. Visualization system 209 may provide a user with tools to modify, add to, reduce, and/or otherwise alter the selected visualization template to produce visualizations based on target data set 212. Visualization system 209 may provide such tools through a graphic and/or point and click style interface.”; and
Fig. 3, Col. 8, line (47): “…, system 300 may include a computer system 310, a user device 340, a remote system 350, data exchange 215, a tabular data module 370, an object based data module 380, and a template storage module 390 in communication via network 302, and/or other components. Data modules 370, 380, 390 are illustrated in FIG. 1 as separate from computer system 310 and user device 340.”).  

Regarding claim 5, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 1.  Further, MEIKLEJOHN teaches wherein the mapping comprises:  41ATT 2019-0956 PATENT 
determining a similarity between the second type of data pipeline component and the first type of data pipeline component, wherein the similarity is based upon a congruence between the first ontology of the first type of data pipeline component and the second ontology of the second type of data pipeline component (MEIKLEJOHN Fig. 2, Col. 6, lines (58): “…, data modeling service 202 may access the remote data source ontology and suggest portions of the remote data source 205 suitable for integration based on similarities between the data sets as indicated by a comparison between the two ontologies. …, data modeling service 202 may identify objects of the remote data source 205 having a same type as objects of the target data set ontology as data to be imported. For example, an origin data set 210 may include data about energy usage. The target data set ontology may include “day” objects storing data about energy usage and other information for specific days. A remote data source 205 containing information about weather may also include “day” objects including information about weather on specific days. The system may determine that both of the “day” objects are ontologically similar, and may suggest the importation of the weather set “day” objects during data transformation.”).

Regarding claim 6, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 5.  Further,  MEIKLEJOHN teaches wherein the congruence is based upon a number of matches between at least one of: classes, properties, or class restrictions of the first ontology and at least one of: classes, properties, or class restrictions of the second ontology (MEIKLEJOHN Fig. 2, Col. 8, line (4): “Similarities between the visualization template data sets and ontologies and target data set 212 and ontology may be determined, for example, based on a weighted scoring of object types in common, similar object counts, ontology hierarchy in common, and any other weighted facet or feature of the ontologies and data. Visualization comparison engine 208 may provide the visualization template suggestions as a ranked list, for example based on a scoring of similarities between the target set 212 and ontology and the data sets and ontology of the suggested visualizations.”).  

Regarding claim 7, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 6.  Further,  MEIKLEJOHN teaches wherein the mapping comprises: determining that a measure of the congruence between the first ontology and the second ontology exceeds measures of congruencies between the first ontology and a plurality of other ontologies of a plurality of other types of data pipeline components stored in the catalog (MEIKLEJOHN Fig. 2, Col. 8, line (4): “Similarities between the visualization template data sets and ontologies and target data set 212 and ontology may be determined, for example, based on a weighted scoring of object types in common, similar object counts, ontology hierarchy in common, and any other weighted facet or feature of the ontologies and data. Visualization comparison engine 208 may provide the visualization template suggestions as a ranked list, for example based on a scoring of similarities between the target set 212 and ontology and the data sets and ontology of the suggested visualizations.”; and
Col. 12, lines (8): “The ontology and data of the target data set 212 may be compared by visualization comparison engine 208 to the ontologies and data associated with the stored visualization templates. Each aspect of comparison may be weighted to determine a similarity score between the target data set 212 and the data sets associated with the visualization templates. Visualization templates that have high similarity scores may be suggested to the user for use with the user's target data set 212.”).  

Regarding claim 8, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 1.  Further, MEIKLEJOHN teaches comprising: 
identifying a first information model that is impacted by the adding of the first type of data pipeline component to the catalog of data pipeline component types, wherein the first information model comprises a flow sequence for a data pipeline (MEIKLEJOHN Col. 14, line (13): “Data modeling service 202 may be configured to assist the user in selecting portions of remote data source 205 for import. Data modeling service 202 may compare the origin data set 210 and the selected target data set ontology to the data and ontology of the remote data source 205. Data modeling service 202 may identify similarities based on the comparison, and provide a suggestion to the user that data portions (e.g., having a similar number or type of objects, having similar data, having objects with similar properties, etc.) of remote data source 205 similar to the origin data set 210 be selected for import.”); and 
providing at least one suggestion to an operator comprising at least one of: a suggestion to modify the first information model to incorporate the first type of data pipeline component or a suggestion to create a new information model based upon the first information model and that incorporates the first type of data pipeline component (MEIKLEJOHN Col. 14, line (13): “Data modeling service 202 may be configured to assist the user in selecting portions of remote data source 205 for import. Data modeling service 202 may compare the origin data set 210 and the selected target data set ontology to the data and ontology of the remote data source 205. Data modeling service 202 may identify similarities based on the comparison, and provide a suggestion to the user that data portions (e.g., having a similar number or type of objects, having similar data, having objects with similar properties, etc.) of remote data source 205 similar to the origin data set 210 be selected for import.”; and
Col. 14, line (51): “Based on a first mapping, data modeling service 202 may provide the user with options for a second, subsidiary mapping. For example, is a user designates a table as corresponding to a specific object type (i.e., a first mapping), the system may then permit the user to designate columns of the table to properties allowed on the specified object type (i.e., a subsidiary or secondary mapping). Thus, data modeling service 202 may permit the user to map the tabular data of the origin data set 210 and remote data source 205 to the target data set ontology according to the hierarchy of the ontology”).  

Regarding claim 9, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 8.  Further, MEIKLEJOHN teaches wherein the first information model further comprises data attribute relationships (MEIKLEJOHN Col. 4, lines (1-5): “The object model is the framework for how data is stored. The object model is further defined by an ontology, defining the types of data and how they are stored in a given system. The ontology may be dynamic, updated to match evolving needs of the system and analysts. The ontology may define types of data objects 101, object properties 102, and data links 105. The ontology may further define which data types may be associated with each other.”).  

Regarding claim 10, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 8.  Further, MEIKLEJOHN teaches wherein the identifying comprises: determining that the first information model includes at least one hook that identifies the second type of data pipeline component (MEIKLEJOHN Fig. 1, Col. 4, line (6): “Object types define the kinds of things that may be represented in the system, and provide structure for data objects 101. Object types may be derived from, for example, entity types, event types, document types, and multimedia types. Event and document types may have temporal and geospatial data directly included within the data object 101 itself. An object type may define the number and composition of properties 102, notes 103, and media components 104 of a data object 101. The object type may further define what other types of objects that data links 105 may permit association with. For example, an entity object type may define a data object 101 used to store data about a person, and may include data properties 102 for storing name, address, occupation, e-mail address, phone number, etc. Data links 105 of an entity object 101 may permit the entity object 101 to be linked to other entity objects (e.g., friends or business associates), linked to event objects (e.g., events attended or invited to), linked to document objects (e.g., authored), etc.”).  

Regarding claim 11, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 1.  Further, TENORIO teaches obtaining a request for a delivery of a data set to at least one destination (TENORIO Fig. 1, Col. 7, line (55): “The data in one or more columns 152 of table 150 may be indexed to increase the speed with which database reads may be conducted. For example, the fields 156 of ink color column 152d and tip size column 152e may be indexed so that a database query for a pen having a particular ink color and tip size may be quickly performed. Data in table 150 may be indexed using any appropriate database indexing technique. The typical result of such indexing is that when GCD 42 or a buyer 20 requests indexed data from a database 32 and/or repository 34, the associated database management system (or other appropriate interface to database 32 and/or repository 34) does not have to search through every field 156 in the tables 150 included in database 32 and/or repository 34 to locate the requested data. Instead, the data may be indexed such that when a query is submitted for products having certain product attribute values and/or sellers 30 having certain seller attribute values that have been indexed, the database management system already knows the locations of such products in table 150 and may return data associated with these products without searching the entire table 150 or database 32 and/or repository 34 for the products.”); 
mapping the request to a first information model from among a plurality of information models (TENORIO Fig. 4, Col. 9, line (37): “FIG. 4 illustrates an example portion of a GCD schema 70 (including a taxonomy and product ontology) and an example portion of an ontology-less schema 80 (including only a taxonomy). Although a seller ontology is not associated with schema 70 in FIG. 4, it should be understood that the following description applies equally to product and seller ontologies. The first step involved in translating schema 70 to schema 80 is to map the classes 72 of schema 70 to classes 82 of schema 80. For example, each leaf class 72 of schema 70 may be mapped to one or more classes 82 of schema 80 (multiple leaf classes 72 may be mapped to a single class 82). The process of mapping classes 72 to classes 82 may be performed by a user of system 10, such as a buyer 20, a seller 30, or a user associated with GCD server 40. The user may use mapping module 37 of translation tool 36 to associate a leaf class 72 and/or particular pointers associated with a leaf class 72 with one or more classes 82. For example, mapping module 37 may present a graphical representation of classes 72 and 82 to the user and allow the user to "drag and drop" (using a mouse or other input device) an icon representing a class 72 onto another icon representing a class 82. Multiple leaf classes 72 included in the same parent class may be mapped to a class 82 by mapping the parent class 72 to the class 82. Furthermore, mapping module 37 may use any other appropriate technique for mapping one or more classes 72 to one or more classes 82. Translation tool 36 and mapping module 37 may be implemented as any appropriate combination of software and/or hardware associated with GCD server 40 or with any other appropriate component of system 10.”); and 
selecting a plurality of data schemas of a plurality of data pipeline component types in accordance with the first information model (TENORIO Col. 4, line (58): “FIG. 2 illustrates an example directory structure 44 of an example GCD 42. Products categorized in GCD 42 may be organized according to schemas. A schema may include a set of product classes (which may be referred to as a "taxonomy") organized in a hierarchy, each class being associated with a set of product features, characteristics, or other product attributes (which may be referred to as a "product ontology").”).

Regarding claim 12, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 11.  Further, TENORIO teaches wherein the first information model comprises first metadata relating to at least one of: a name; a region; a task type; or a technology (TENORIO Fig. 1, Col. 12, line (19): “Another issue associated with the use of GCD 42 is that since various types of seller databases 32 are associated with GCD 42, even though these databases 32 may include product data for the same type of product (for example, felt-tip pens), the databases 32 may identify the products using different attribute values, use different names for the same product attribute value, and/or quantify or distinguish product attribute values differently (using different units of measurement, for example).”).  

Regarding claim 13, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 12.  Further, TENORIO teaches wherein the request comprises second metadata relating to at least one of: the name; the region; the task type; or the technology (TENORIO Fig. 1, Col. 12, line (19): “Another issue associated with the use of GCD 42 is that since various types of seller databases 32 are associated with GCD 42, even though these databases 32 may include product data for the same type of product (for example, felt-tip pens), the databases 32 may identify the products using different attribute values, use different names for the same product attribute value, and/or quantify or distinguish product attribute values differently (using different units of measurement, for example).”, the examiner notes the task is to identify the products).  

Regarding claim 14, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 13.  Further,  MEIKLEJOHN teaches wherein the mapping the request comprises: mapping the request to the first information model based upon a congruence between the first metadata and the second metadata (MEIKLEJOHN Fig. 2, Col. 6, lines (58): “…, data modeling service 202 may access the remote data source ontology and suggest portions of the remote data source 205 suitable for integration based on similarities between the data sets as indicated by a comparison between the two ontologies. …, data modeling service 202 may identify objects of the remote data source 205 having a same type as objects of the target data set ontology as data to be imported. For example, an origin data set 210 may include data about energy usage. The target data set ontology may include “day” objects storing data about energy usage and other information for specific days. A remote data source 205 containing information about weather may also include “day” objects including information about weather on specific days. The system may determine that both of the “day” objects are ontologically similar, and may suggest the importation of the weather set “day” objects during data transformation.”).  

Regarding claim 15, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 11.  Further, TENORIO teaches wherein the first information model comprises hooks to the plurality of data schemas (TENORIO Fig. 5, Col. 2, line (48 ): “FIG. 5 illustrates an example method for translating between different schemas”; and Fig. 2, Col. 4, line (57): “FIG. 2 illustrates an example directory structure 44 of an example GCD 42. Products categorized in GCD 42 may be organized according to schemas.”).  

Regarding claim 16, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 11.  Further, TENORIO teaches comprising: determining whether an existing data pipeline is available to handle the request (TENORIO Fig. 1, Col. 7, line (55): “The data in one or more columns 152 of table 150 may be indexed to increase the speed with which database reads may be conducted. For example, the fields 156 of ink color column 152d and tip size column 152e may be indexed so that a database query for a pen having a particular ink color and tip size may be quickly performed. Data in table 150 may be indexed using any appropriate database indexing technique. The typical result of such indexing is that when GCD 42 or a buyer 20 requests indexed data from a database 32 and/or repository 34, the associated database management system (or other appropriate interface to database 32 and/or repository 34) does not have to search through every field 156 in the tables 150 included in database 32 and/or repository 34 to locate the requested data. Instead, the data may be indexed such that when a query is submitted for products having certain product attribute values and/or sellers 30 having certain seller attribute values that have been indexed, the database management system already knows the locations of such products in table 150 and may return data associated with these products without searching the entire table 150 or database 32 and/or repository 34 for the products.”).  

Regarding claim 17, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 16.  Further, TENORIO teaches comprising: when it is determined that an existing data pipeline is available to fulfill the request, transmitting instructions to a plurality of data pipeline components of the existing data pipeline in accordance with the plurality of data schemas to configure the plurality of data pipeline components to deliver the data set to the at least one destination (TENORIO Fig. 1, Col. 7, line (55): “The data in one or more columns 152 of table 150 may be indexed to increase the speed with which database reads may be conducted. For example, the fields 156 of ink color column 152d and tip size column 152e may be indexed so that a database query for a pen having a particular ink color and tip size may be quickly performed. Data in table 150 may be indexed using any appropriate database indexing technique. The typical result of such indexing is that when GCD 42 or a buyer 20 requests indexed data from a database 32 and/or repository 34, the associated database management system (or other appropriate interface to database 32 and/or repository 34) does not have to search through every field 156 in the tables 150 included in database 32 and/or repository 34 to locate the requested data. Instead, the data may be indexed such that when a query is submitted for products having certain product attribute values and/or sellers 30 having certain seller attribute values that have been indexed, the database management system already knows the locations of such products in table 150 and may return data associated with these products without searching the entire table 150 or database 32 and/or repository 34 for the products.”).  

Regarding claim 18, the combination of TENORIO and MEIKLEJOHN teaches the limitations of claim 16.  Further, TENORIO teaches comprising: when it is determined that no existing data pipeline is available to fulfill the request: determining an availability of a plurality of data pipeline components (TENORIO Fig. 1/Fig. 3, Col. 8, line (13): “If a query is submitted that also specifies a value of one or more non-indexed product attributes (for example, a query for pens manufactured by ABC Company, if the manufacturer fields 156 in column 152c are not indexed) and/or seller attributes, then the associated database management system may perform a search of database 32 and/or repository 34 for products that include the specified value of the one or more non-indexed attributes or seller attributes. However, such a search may be limited to the products already identified (using the index) as including specified values of indexed attributes (for example, pens having black ink and a medium tip) and/or seller attributes that are also included in the search. Therefore, the amount of time required to perform the search may be reduced even though one or more of the product attribute values or seller attribute values that are searched for are not indexed”); and 
transmitting instructions to the plurality of data pipeline components in accordance with the plurality of data schemas to configure the plurality of data pipeline components into a data pipeline, wherein the data pipeline is to deliver the data set to the at least one destination (TENORIO Fig. 2, Col. 8, line (29): “Returning to FIG. 2, when GCD 42 has performed a search of the databases 32 and/or repository 34 (or particular tables thereof) identified by a pointer or pointers associated with a class that buyer 20 has selected or that has been automatically selected, GCD 42 may return product data and/or seller data associated with one or more products matching the search criteria. GCD 42 may integrate the product data and/or seller data resulting from the search into directory structure 44 so that the data appears to buyer 20 as being part of GCD 42. GCD 42 may alternatively present the results of the search in any other appropriate manner. Each product resulting from the search may be an object which is a unique instance of the class in which buyer 20 is searching. Furthermore, each such object (and its location) may be uniquely identified using a numbering scheme corresponding to directory structure 44.”).  

Regarding claim 19, TENORIO teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations (TENORIO Abstract “computer-implemented system (10) for associating target data with a product classification schema includes a data association module (39) that accesses the product classification schema”), the operations comprising: 
obtaining a first ontology of a first type of data pipeline component (TENORIO Fig. 5, Col. 11, line (21): “FIG. 5 illustrates an example method for translating between different schemas. The method begins at step 160 when mapping module 37 of translation tool 36 (or any other appropriate component used for schema translation) receives information regarding a source schema (such as schema 70) that is to be translated to a target schema (such as schema 80). This information may include, but is not limited to, the taxonomy and ontology of the source schema, ...”, 
the examiner notes that the received source ontology information to that of a first ontology of data pipeline); 
mapping the first ontology to a second ontology for a second type of data pipeline component that is stored in a catalog of data pipeline component types (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used. At step 166, mapping module 37 (or ontology generation module 38) associates the ontology of each source class with its associated target class or classes, ... Mapping module 37 also associates the pointers associated with each source class to the associated target class at step 168. Therefore, if a buyer 20 selects a particular target class and performs a search for products categorized in that class, the seller databases 32 and/or repository 34 including product data for these products will be searched”, 
the examiner notes that the mapping from a source schema to a target schema to that of mapping the first ontology to a second ontology, wherein the seller databases/repository to that of a catalog of data component types); 
providing a second data schema for the second type of data pipeline component as a template for a first data schema for the first type of data pipeline component (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used”, the examiner notes that the user engagement in “dragging and dropping” the classes from the source schema to the target schema to that of providing a second data schema for the first type of data component).  44ATT 2019-0956 PATENT 

However, TENORIO does not explicitly teach adding the first type of data pipeline component to the catalog of data pipeline component types, wherein the adding comprises storing the first ontology and the first data schema for the first type of data pipeline component in the catalog of data pipeline component types.
But, MEIKLEJOHN teaches adding the first type of data pipeline component to the catalog of data pipeline component types, wherein the adding comprises storing the first ontology and the first data schema for the first type of data pipeline component in the catalog of data pipeline component types (MEIKLEJOHN Fig. 1, Col. 4, line (51): “…, the ontology of the object based data system may define the way in which data is organized in the object based data system. The ontology defines the types of objects that may be stored and the components of the defined data objects 101 as well as the manner in which the defined data objects may link to one another via data links 105.”; and
Col. 5, line (4): “Tabular data system 201 may include a system configured to provide tools and functions for handling an origin data set 210, including the entry, manipulation, modification, visualization, access, storage, deletion, and other functions with respect to the tabular based data contained therein.”; and
Col. 12, line (8): “The ontology and data of the target data set 212 may be compared by visualization comparison engine 208 to the ontologies and data associated with the stored visualization templates.”; and
Fig. 4, Col. 13, lines (56): “…, data transformation process 400 may include obtaining an origin data set 210 and a target data set ontology. Tabular data system 201 may import or otherwise obtain origin data set 210. The user may engage or activate data modeling service 202 to operate in conjunction with tabular data system 201. As a step in activating data modeling service 202, the user may select, import, or otherwise add a target data set ontology to the data modeling service 202 environment. The target data set ontology may be selected by a user from a catalog or menu of optional ontologies, may be imported from a remote location, and/or may be obtained via any other suitable methods.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TENORIO (disclosing data schema and ontology classification methods) to include the teachings of MEIKLEJOHN (disclosing methods for facilitating data transformation) and arrive at a method to manage datasets transformation of multiple data sources .  One of ordinary skill in the art would have been motivated to make this combination because by performing such transformation techniques, thereby providing system users with an efficient means to perform data analysis and manipulation to obtain reliable and effective data transformation, as also recognized by (MEIKLEJOHN, Abstract, Col. 1 – Col. 2). In addition, the references of TENORIO and MEIKLEJOHN teach features that are directed to analogous art and they are directed to the same field of endeavor of datasets transformation processing.  

Regarding claim 20, TENORIO teaches an apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (TENORIO Abstract “computer-implemented system (10) for associating target data with a product classification schema includes a data association module (39) that accesses the product classification schema”), the operations comprising: 
obtaining a first ontology of a first type of data pipeline component (TENORIO Fig. 5, Col. 11, line (21): “FIG. 5 illustrates an example method for translating between different schemas. The method begins at step 160 when mapping module 37 of translation tool 36 (or any other appropriate component used for schema translation) receives information regarding a source schema (such as schema 70) that is to be translated to a target schema (such as schema 80). This information may include, but is not limited to, the taxonomy and ontology of the source schema, ...”, 
the examiner notes that the received source ontology information to that of a first ontology of data pipeline); 
mapping the first ontology to a second ontology for a second type of data pipeline component that is stored in a catalog of data pipeline component types (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used. At step 166, mapping module 37 (or ontology generation module 38) associates the ontology of each source class with its associated target class or classes, ... Mapping module 37 also associates the pointers associated with each source class to the associated target class at step 168. Therefore, if a buyer 20 selects a particular target class and performs a search for products categorized in that class, the seller databases 32 and/or repository 34 including product data for these products will be searched”, 
the examiner notes that the mapping from a source schema to a target schema to that of mapping the first ontology to a second ontology, wherein the seller databases/repository to that of a catalog of data component types); 
providing a second data schema for the second type of data pipeline component as a template for a first data schema for the first type of data pipeline component (TENORIO Fig. 1/Fig. 5, Col. 11, line (45): “Mapping module 37 receives instructions at step 164 from the user regarding the mapping of classes from the source schema to the target schema. For example, mapping module 37 may receive a series of communications from a user in response to the user "dragging and dropping" one or more classes from the source schema ("source classes") to one or more classes of the target schema ("target classes"). Any other appropriate instructions from the user regarding the mapping of classes may also be used”, the examiner notes that the user engagement in “dragging and dropping” the classes from the source schema to the target schema to that of providing a second data schema for the first type of data component).

However, TENORIO does not explicitly teach adding the first type of data pipeline component to the catalog of data pipeline component types, wherein the adding comprises storing the first ontology and the first data schema for the first type of data pipeline component in the catalog of data pipeline component types.
But, MEIKLEJOHN teaches adding the first type of data pipeline component to the catalog of data pipeline component types, wherein the adding comprises storing the first ontology and the first data schema for the first type of data pipeline component in the catalog of data pipeline component types (MEIKLEJOHN Fig. 1, Col. 4, line (51): “…, the ontology of the object based data system may define the way in which data is organized in the object based data system. The ontology defines the types of objects that may be stored and the components of the defined data objects 101 as well as the manner in which the defined data objects may link to one another via data links 105.”; and
Col. 5, line (4): “Tabular data system 201 may include a system configured to provide tools and functions for handling an origin data set 210, including the entry, manipulation, modification, visualization, access, storage, deletion, and other functions with respect to the tabular based data contained therein.”; and
Col. 12, line (8): “The ontology and data of the target data set 212 may be compared by visualization comparison engine 208 to the ontologies and data associated with the stored visualization templates.”; and
Fig. 4, Col. 13, lines (56): “…, data transformation process 400 may include obtaining an origin data set 210 and a target data set ontology. Tabular data system 201 may import or otherwise obtain origin data set 210. The user may engage or activate data modeling service 202 to operate in conjunction with tabular data system 201. As a step in activating data modeling service 202, the user may select, import, or otherwise add a target data set ontology to the data modeling service 202 environment. The target data set ontology may be selected by a user from a catalog or menu of optional ontologies, may be imported from a remote location, and/or may be obtained via any other suitable methods.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TENORIO (disclosing data schema and ontology classification methods) to include the teachings of MEIKLEJOHN (disclosing methods for facilitating data transformation) and arrive at a method to manage datasets transformation of multiple data sources .  One of ordinary skill in the art would have been motivated to make this combination because by performing such transformation techniques, thereby providing system users with an efficient means to perform data analysis and manipulation to obtain reliable and effective data transformation, as also recognized by (MEIKLEJOHN, Abstract, Col. 1 – Col. 2). In addition, the references of TENORIO and MEIKLEJOHN teach features that are directed to analogous art and they are directed to the same field of endeavor of datasets transformation processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falkenberg; (US- 20070011147-A1); “Methods for retrieving data based on requests in an ontology system”.
Mamou et al. ; (US-20050086360 -A1); “Methods for real-time integration services”.
Lennon et al. ; (US- 20040015783-A1); “Methods for interactively defining transforms and for generating queries by manipulating existing query data”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/04/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162